United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                            No. 04-2758 & 04-2802
                                 ___________

Adam J. Hanig,                         *
                                       *
      Appellee and Cross-Appellant     *
                                       *
      v.                               *   Appeal from the United States
                                       *   District Court for the District
Lisa Anne Lee,                         *   of South Dakota
                                       *
      Appellant and Cross-Appellee     *
                                       *
and                                    *
                                       *
City of Rapid City,                    *
                                       *
      Cross-Appellee.                  *

                                 ___________

                            Submitted: May 13, 2005
                               Filed: July 18, 2005
                                ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

BENTON, Circuit Judge.

      On October 17, 2000, sixteen-year-old Adam J. Hanig and three friends were
skateboarding in the parking lot of the civic center in Rapid City, South Dakota.
Hanig was arrested by Officer Lisa Anne Lee of the city Police Department. Taking
him into custody, Officer Lee applied handcuffs and put him in her patrol car.
       Hanig sued Lee and the city under 42 U.S.C. § 1983 and pendent state claims.
A jury returned a verdict for Hanig finding Lee violated his Fourth Amendment rights
by using excessive force in the arrest and negligently applying the handcuffs. Lee
appeals the jury verdict awarding a total of $153,000 in damages. Hanig cross-
appeals the grant of attorney's fees by the district court.1 Jurisdiction being proper
under 28 U.S.C. § 1291, this court affirms.

                                          I.

        Lee argues that the district court should have directed a verdict in her favor
based on the defense of qualified immunity. This court reviews de novo denials of
motions for directed verdict. See Grogg v. Missouri Pacific Railroad Co., 841 F.2d
210, 212 (8th Cir. 1988). All inferences reasonably drawn from the evidence must
be given to the non-moving party; the trial court's decision will only be overturned
if the appellate court, reviewing the evidence de novo, concludes that "no reasonable
juror could have returned a verdict in the non-moving party's favor." Goff v. Bise,
173 F.3d 1068, 1073 (8th 1999); Hill v. McKinley, 311 F.3d 899, 902 (8th Cir. 2002).

       Qualified immunity is not just a defense to liability, it constitutes immunity
from suit. Saucier v. Katz, 533 U.S. 194, 200 (2001). The threshold issue – and the
only issue in this appeal – is whether the facts show the officer's actions violated a
constitutional right. Id. at 201. The evidence was clear (from the senior officer
present at the scene) that Officer Lee improperly applied the handcuffs, causing
Hanig significant pain and severe bruising.

       Lee asserts, however, that Hanig did not sufficiently prove long-term or
permanent physical injury. An "actual injury" must be shown to support an excessive
force claim under the Fourth Amendment. Dawkins v. Graham, 50 F.3d 532, 535

      1
        The Honorable Andrew W. Bogue, United States District Court Judge for the
District of South Dakota.

                                         -2-
(8th Cir. 1995). For the application of handcuffs to amount to excessive force, there
must be something beyond minor injuries. Crumley v. City of St. Paul, 324 F.3d
1003, 1008 (8th Cir. 2003).

      Lee invokes Foster v. Metropolitan Airports Commission, 914 F.2d 1076 (8th
Cir. 1990), and Crumley v. City of St. Paul, 324 F.3d at 1008. In Foster, "nerve
damage" from being handcuffed too tightly did not constitute actual injury without
"medical records indicating . . . any long-term injury as a result of the handcuffs."
914 F.2d at 1082. Affirming summary judgment, this court stated: "We do not
believe . . . allegations of pain as a result of being handcuffed, without some evidence
of more permanent injury, are sufficient to support his claim of excessive force." Id.

       In Crumley, also affirming summary judgment, this court concluded that no
reasonable jury could have found excessive force in applying handcuffs, because the
plaintiff failed to allege or present any medical records indicating a long-term or
permanent physical injury. 324 F.3d at 1008.

       Here, the jury heard testimony from (1) Hanig's treating orthopedic surgeon
that he suffered a 1.3% permanent impairment of his upper right extremity, (2) a
vocational rehabilitation expert that Hanig suffered a 13% vocational disability, and
(3) an economist that his life-time economic loss was $180,063. This distinguishes
Foster and Crumley. Although the surgeon acknowledged that his opinion was
founded on Hanig's subjective complaints and not independently supported by
objective findings, the surgeon's opinion was uncontradicted at trial, and the jury had
an opportunity to judge the credibility of Hanig’s subjective complaints at trial.
Giving Hanig the benefit of all reasonable inferences from the evidence, the jury's
verdict was not unreasonable. The district court did not err in denying Lee's motion
for directed verdict.




                                          -3-
                                           II.

       Hanig argues that the district court should have granted more than $51,692.15
in attorney's fees, of the $85,457.33 he requested. Specifically, Hanig asserts that the
district court improperly reduced the hourly rates for attorneys Kenneth R. Dewell,
Gregory A. Eiesland, and Aaron D. Eiesland.

       Attorney's fees are within the broad discretion of the district court and will not
be reversed absent an abuse of discretion. See Harmon v. City of Kansas City, 197
F.3d 321, 329 (8th Cir. 1999). Under 42 U.S.C. § 1988(b), a prevailing party in a §
1983 action is entitled to reasonable attorney's fees. See Hensley v. Eckerhart, 461
U.S. 424, 429 (1983). "The starting point in determining attorney fees is the lodestar,
which is calculated by multiplying the number of hours reasonably expended by the
reasonable hourly rates." Fisk v. St. Cloud State University, 295 F.3d 849, 851 (8th
Cir. 2002). When determining reasonable hourly rates, district courts may rely on
their own experience and knowledge of prevailing market rates. See Warnock v.
Archer, 397 F.3d 1024, 1027 (8th Cir. 2004).

       Here, the district court determined that recent fee awards in South Dakota range
from $150 to $185 per hour. Dewell presented affidavits that his customary fee was
$150 per hour when this litigation began, and he agreed with Hanig to use a "base
rate" of $150 in pursuing court-awarded fees (from which Dewell could seek a
"substantial multiplier" with the court). The court acknowledged that Dewell has
substantially more experience than another attorney who was awarded an hourly rate
of $185 (by a different judge), but concluded that the $150 per hour was reasonable
based on the fact that Dewell assesses this rate to his clients for similar litigation.
The court found excessive a $200 rate for Dewell. The district court did not abuse
its discretion in calculating Dewell's rate.



                                          -4-
       The district court decided that although Greg Eiesland receives $250 per hour
for services in other types of litigation, such a rate is excessive for a civil rights case
in South Dakota. The district court concluded a rate of $200 was more reasonable.
In addition, after considering the experience of Aaron Eiesland as a former federal
law clerk with two years in private practice, the district court concluded that $125 per
hour was more reasonable than the $150 requested. The district court did not abuse
its discretion in granting attorney's fees.

      The judgment is affirmed.
                ____________________________________




                                           -5-